DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 2/12/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments 1 and 10 have been made of record.
Claims 1-10 are pending and under examination.
EXAMINER'S COMMENT
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for treating any patient (who may not have traumatic brain injury or may have other diseases) comprising insulin to the upper third of the nasal cavity of said patient is withdrawn in view of applicant’s amendments to claims 1 and 10 which now includes limitation of treating TBI in a patient diagnosed with TBI.
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-3, 7, and 8  under 35 U.S.C. 103 as being unpatentable over Maksoud and Maher (IDS, US 2012/0322727 A1, hereafter referred to as ‘727) and Frey et al. (IDS, US Pat. No. 6,313,093 B1, published 6 November 2001, hereafter referred to as ‘093) is withdrawn in view of applicant’s amendments to claim 1 that now includes the limitation “reducing existing inflammation in the patient’s brain that is caused by TBI by increasing the expression of anti-inflammatory M2 microglia cells in 
The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Maksoud and Maher (IDS, US 2012/0322727 A1, published 20 December 2012) and Frey II (IDS, US Pat. 6,313,093 B1, published 6 November 2001) as applied to claims 1 -3, 7, and 8 above, and further in view of Frey II et al. (US 2008/0305077 A1, published 11 December 2008, hereafter referred to as ‘077) is withdrawn in view of applicant’s amendments to claim 1 and for the reasons set forth above.
 The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Maksoud and Maher (US 2012/0322727 A1, published 20 December 2012) and Frey II (IDS, US Pat. No. 6,313,093 B1) as applied to claims 1 -3, 7, and 8 above, and further in view of Boderke P (IDS, US Pat. No. 7,205,276 B2, published 17 April 2007, hereafter referred to as ‘276) is withdrawn in view of applicant’s amendments to claim 1 and for the reasons set forth above.

Double Patenting-withdrawn
The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,314,911 is withdrawn in view of applicant’s filing of an electronic TD on 2/12/2021.
The provisional double patenting rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 30-37 of copending Application No. 16/408,866 (reference application) is withdrawn in view of applicant’s filing of an electronic TD on 2/12/2021.
Conclusion
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646